DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed 08 November 2021. Claims 1-27 have been amended. No claims have been cancelled. No claims have been added. Therefore, claims 1-2, 5, 7, 13-14, 16-17 and 23-27 are presently pending in this application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Warlick et al. (2017/0296427 A1) in view of Bril et al. ("Reliability and validity of the modified Toronto Clinical Neuropathy Score; 2008) and Morries et al. (2018/0236262 A1).
Regarding claim 1, in figures 1-3 Warlick discloses a method of treating a patient with diabetic neuropathy symptoms comprises the steps of: establishing a severity a patient’s diabetic condition (a glucometer is used to determine the patient’s blood sugar level, see para. [0022] lines 10-17, para. [0063] and tables 1-2), treating an extremity of 
However, in table 3 on page 243, Bril teaches the step of establishing the severity of a patient’s neuropathy symptoms and establishing threshold levels of severity for the patient’s neuropathy symptoms (the patient’s neuropathy symptoms are measured using a Toronto Clinical Neuropathy Score system, patients with a score of 0–5 had no neuropathy, a score of 6–8 had mild neuropathy, a score of 9–11 had moderate neuropathy and a score greater than 12 had severe neuropathy, see page 242, section “Study procedures”, first paragraph). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Warlick’s method of establishing a severity of a patient’s 
The modified Warlick method discloses treating the extremity of the patient with one or more acoustic shock wave treatments over several weeks to the patient and adjusting the energy density of the shock waves so that the treatment is not painful to the patient, see para. [0022] and [0104] of Warlick, establishing a threshold levels of severity for the patient’s neuropathy symptoms, see table 3 on page 243 of Bril. Therefore, it would have been an obvious matter of design choice to have modified the modified Warlick method to treat those patients with symptoms below a threshold level of severity with acoustic shock waves and for patients at or exceeding the threshold level of severity, treating the extremity with one or more acoustic shock wave treatments over several weeks since it is well known that a doctor would know how to modify the acoustic shock wave treatment to accommodate patients with a higher sensitivity to physical therapy treatments as the doctor determines to be necessary.
The modified Warlick device discloses monitoring for a reduction in the severity of neuropathy symptoms to below the threshold level of severity (the established severity of the patient’s neuropathy symptoms, as taught Bril, is monitored before and after shock wave therapy, as taught by Warlick, see table 3 on page 243 of Bril and para. [0022] of Warlick), and further discloses that the acoustic shock wave treatments can be used with other therapies, such as chemical or drug therapies (see para. [0070] 
However, in figure 2 Morries teaches the step of using near infrared light therapy to treat an extremity of a patient, the patient being treated having diabetic neuropathy symptoms, after a drug therapy (after giving the patient a dosage of ketamine, the user treats an extremity of the patient with near infrared light therapy, see para. [0042] lines 1-5, paras. [0159] and [0161]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Warlick method to include the step of using near infrared light therapy to treat an extremity of a patient as taught by Morries to improve nerve conduction and reduce neuropathy symptoms of the patient, see para. [0042] lines 12-14 of Morries.
The modified Warlick method discloses the claimed invention except for the method using a combination of acoustic shock waves followed by near infrared light therapy and the step of the near infrared light therapy being applied after the acoustic shock wave therapy. However, Morries teaches that the near infrared light therapy is applied after a drug therapy and Warlick discloses that the acoustic shock wave therapy may be used in combination with alternative therapies, see para. [0159] of Morries and para. [0070] lines 11-15 of Warlick. Morries further discloses that near infrared light therapy is beneficial in being applied to a patient to improve nerve conduction, see para. [0042] lines 12-14 of Morries, and to further facilitate wound healing, promote muscle repair, and angiogenesis, see para. [0048] lines 5-6 of Morries. As patients vary in pain tolerance and as shockwave therapy can be painful to patients with low pain tolerance, .
Regarding claim 2, the modified Warlick method discloses the step of treating the patient with acoustic shock waves includes the steps of activating an acoustic shock wave generator (pressure pulse/shock wave generator 43, see fig. 1 of Warlick) to emit acoustic shock waves through the extremity of the patient (the acoustic shock wave generator 43 is activated to emit acoustic shock waves 200 toward the selected extremity 100T/100A/100F of the patient, see figs. 1-3 and paras. [0037]-[0039] of Warlick); stimulating the sensory nerves of the extremity to rehabilitate and restore function thereby reducing the severity of the neuropathy symptoms wherein the extremity is positioned in a path of the emitted shock waves (the selected extremity 100T/100A/100F of the patient is positioned within a path of the shock waves 200, see para. [0021] of Warlick, the sensory nerves of the extremity 100T/100F/100A being stimulated to rehabilitate and restore function and reduce the severity of the patient’s 
Regarding claim 3, the modified Warlick method discloses that the shock wave generator is electrohydraulic (the shock wave generator 43 is electrohydraulic, see para. [0086] lines 1-6 of Warlick).
Regarding claim 4, the modified Warlick method discloses that the emitted shock waves are divergent, see para. [0061] lines 48-50 of Warlick.
Regarding claim 5, the modified Warlick method discloses that the acoustic shock waves used in medical applications do have amplitudes above 0.1 MPa and rise times of the amplitude are below 100 ns (see para. [0025] of Warlick), and that the shock waves have a low pulse energy of 0.000001 mJ/mm2 or higher up to 1.0 mJ/mm2 at a peak pressure amplitude above 1.0 for a duration of 1-3 microseconds (see paras. [0065] and [0068] of Warlick), but lacks a detailed description of the acoustic shock waves having a pressure pulse power density in a range of 0.1 to 1.0 mP. The applicant’s specification discloses the same amplitudes, rise times and low pulse energy for the acoustic shock waves, see paras. [0073], [0077] and [0115] of the applicant’s specification. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the acoustic shock waves of the modified Warlick method to have a pressure pulse power density in a range of 0.1 to 1.0 mP, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05(II).

Regarding claim 7, the modified Warlick method discloses the step of establishing the severity of the neuropathy symptoms includes scoring the severity of the neuropathy in the extremity using the Toronto Clinical Scoring System TCSS (the patient’s neuropathy symptoms are measured using the Toronto Clinical Scoring System, see table 3 on page 243 and page 242, section “Study procedures”, first paragraph of Bril).
Regarding claim 8, the modified Warlick method discloses the patient is diabetic exhibiting type 1 or type 2 diabetes condition, see para. [0022] lines 4-5 of Warlick).
Regarding claim 9, the modified Warlick method discloses the extremity is a leg, see para. [0022] lines 5-6 of Warlick.
Regarding claim 10, the modified Warlick method discloses the extremity is a foot, see para. [0022] lines 5-6 of Warlick.
Regarding claim 11, the modified Warlick method discloses the extremity is an arm, see para. [0022] lines 5-6 of Warlick.
Regarding claim 12, the modified Warlick method discloses the patient has an elevated baseline blood sugar level prior to treating which lowers after treatment (the elevated baseline blood sugar level is establish prior to acoustic shock wave treatment 
	Regarding claim 13, the modified Warlick method discloses that the method step is repeated periodically a plurality of times over a period of weeks to lower said baseline level of blood sugar (the method is periodically repeated a plurality of times over a period of weeks to ensure that the baseline level of blood sugar is lowered, see para. [0022] and para. [0063] and tables 1-2 of Warlick).
Regarding claim 14, the modified Warlick method discloses the steps of identifying a diabetic at risk patient of neuropathy symptoms, the patient having an at risk baseline blood sugar level (the patient is identified to be a diabetic at risk patient using the patient’s measured blood sugar level, see para. [0022] of Warlick); and subjecting the at risk extremity to shock waves to lower said baseline sugar level (the extremity 100T/100A/100F of the patient is subjected to shock wave treatments to lower the measured blood sugar level, see para. [0022] of Warlick).
Regarding claim 15, the modified Warlick method discloses the step of identifying an at risk patient includes one or more indications of risk based on family history, see para. [0022] lines 14-17 of Warlick.
Regarding claim 16, the modified Warlick method discloses the step of testing the at risk extremity to establish a measured baseline condition pre shock wave therapy (the extremity 100T/100A/100F is tested prior to shock wave therapy to establish the baseline condition, see para. [0022] lines 17-21 of Warlick).
Regarding claim 17, the modified Warlick method discloses a step of post shockwave therapy testing the blood sugar level for comparison to a baseline condition 
Regarding claim 18, the modified Warlick method discloses each treated extremity is exposed to a treatment of greater than 500 shock waves (the treated extremities 100T/100A/100F are treated with 500 to 1500 shock waves, see para. [0065] of Warlick).
Regarding claim 19, the modified Warlick method discloses each treated extremity is exposed to a treatment of less than 2000 shock waves (the treated extremities 100T/100A/100F is treated with 500 to 1500 shock waves, the extremities 100T/100A/100F therefore being exposed to a treatment of less than 2000 shock waves, see para. [0065] of Warlick).
Regarding claim 20, the modified Warlick method discloses each extremity is exposed to a treatment between 500 to 1500 shock waves, see para. [0065] of Warlick, but lacks a detailed description of the treatment being about 600 shock waves. Therefore, it would have been an obvious matter of design choice to have modified the modified Warlick treatment step to have included a treatment of about 600 shock waves since it is well known that a doctor would know how to modify the acoustic shock wave treatment to accommodate patients with a higher sensitivity to physical therapy treatments as the doctor determines to be necessary.
Regarding claim 21, the modified Warlick method discloses each extremity is exposed to a near infrared light over a treatment duration of greater than 10 minutes (the extremity is exposed to near infrared light treatment for a duration of up to 30 minutes, see para. [0072] lines 4-7 of Morries).

However, if in doubt that the modified Warlick method discloses that the treatment is about 20 minutes, Morries discloses that the near infrared light may be applied within the range of 30 seconds to 30 minutes, see para. [0072] lines 4-7 of Morries. Therefore, it would have been an obvious matter of design choice to have modified the modified Warlick near infrared light treatment step to be about 20 minutes, since it is well known that a doctor would know how to modify the acoustic shock wave treatment to accommodate patients with a higher sensitivity to physical therapy treatments as the doctor determines to be necessary and since the method would perform equally well in providing beneficial therapy to the extremity of the user.
Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Warlick et al., Bril et al. and Morries et al. as applied to claim 1 above, and further in view of Ritsma (WO 2019/054877 A1) and Schultheiss et al. (2007/0239072 A1).
Regarding claim 23, the modified Warlick device discloses that the acoustic shock wave treatments can be used with other therapies, such as chemical or drug therapies (see para. [0070] lines 11-15 of Warlick), but lacks a detailed description of diabetic neuropathy symptoms of a Chemotherapy Induced Peripheral Neuropathy (CIPN) are of sufficient severity to stop chemotherapy treatments.

The modified Warlick method discloses that the severity of neuropathy is monitored pre and post shock wave treatment (see para. [0022] lines 17-21 of Warlick and table 3 on page 243 of Bril) and that the severity of neuropathy is chemotherapy induced peripheral neuropathy (the patient receiving shock wave therapy undergoes chemotherapy and therefore the symptoms of neuropathy would include chemotherapy induced peripheral neuropathy, see para. [0118] of Schultheiss), but lacks a detailed description of diabetic neuropathy symptoms of Chemotherapy Induced Peripheral Neuropathy (CIPN) being of sufficient severity to stop chemotherapy treatments
However, Ritsma teaches that a patient stops chemotherapy treatments due to severe Chemotherapy Induced Peripheral Neuropathy symptoms (severe Chemotherapy Induced Peripheral Neuropathy symptoms forces the stoppage of chemotherapy treatment, see page 10 lines 15-30. Therefore, it would have been an obvious matter of design choice to have modified the modified Warlick method to stop chemotherapy treatments due to the severity of chemotherapy induced peripheral neuropathy as taught by Ritsma to avoid placing the patient under undue stress and 
Regarding claim 24, the modified Warlick device discloses the step of reducing the patient’s diabetic neuropathy symptoms with acoustic shockwave therapy (the patient’s neuropathy symptoms are monitored to determine if the severity of the symptoms are reduced with shock wave therapy, see para. [0022] lines 17-23 of Warlick), but lacks a detailed description of the steps of reducing the diabetic neuropathy symptoms and reinitiating chemotherapy treatments.
However, Ritsma teaches that the use of soundwave therapy reduces the symptoms of Chemotherapy Induced Peripheral Neuropathy and allows the user to reinitiate the patient’s chemotherapy treatments, see page 10 lines 15-30. Therefore, it would have been an obvious matter of design choice to have modified the modified Warlick method to provide shock wave therapy to reduce the severity of chemotherapy induced peripheral neuropathy to allow the doctor to reinitiate chemotherapy treatments as taught by Ritsma since it is well known that a doctor would know how to modify a patient’s treatment plan to reduce a patient’s neuropathy symptoms before reintroducing chemotherapy treatments to prevent undue stress or pain on the patient.
Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Schultheiss et al. (2007/0239072 A1) in view of Warlick et al. (2017/0296427 A1), Bril et al. ("Reliability and validity of the modified Toronto Clinical Neuropathy Score; 2008) and Morries et al. (2018/0236262 A1).

Schultheiss lacks a detailed description of the patient having diabetic neuropathy symptoms or that the steps comprise: establishing a severity of the neuropathy symptoms of the patient; for the patient with symptoms below a threshold level of severity, treating an extremity of the patient with acoustic shock waves followed by near infrared light therapy; for the patient at or exceeding the threshold level of severity, treating the extremity of the patient with one or more acoustic shock wave treatments over several weeks, monitoring for a reduction in the severity of the diabetic neuropathy symptoms to below the threshold level of severity and thereafter following an acoustic shock wave treatment, treating the extremity with the near infrared light therapy; and monitoring the neuropathy symptoms, if any, periodically during a duration of chemotherapy.
However, in figures 1-3 Warlick discloses a method of treating a patient with diabetic neuropathy symptoms comprises the steps of: establishing a severity a patient’s diabetic condition (a glucometer is used to determine the patient’s blood sugar level, see para. [0022] lines 10-17, para. [0063] and tables 1-2), treating an extremity of the patient with multiple acoustic shock wave treatments over several weeks, monitoring 
The modified Schultheiss device discloses everything as claimed but lacks a detailed description of establishing the severity of the neuropathy symptoms or for the patient with symptoms below a threshold level of severity, treating the extremity of those patients with acoustic shock waves and for the patient at or exceeding the threshold 
However, in table 3 on page 243, Bril teaches the step of establishing the severity of a patient’s neuropathy symptoms and establishing threshold levels of severity for the patient’s neuropathy symptoms (the patient’s neuropathy symptoms are measured using a Toronto Clinical Neuropathy Score system, patients with a score of 0–5 had no neuropathy, a score of 6–8 had mild neuropathy, a score of 9–11 had moderate neuropathy and a score greater than 12 had severe neuropathy, see page 242, section “Study procedures”, first paragraph). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Schultheiss method of establishing a severity of a patient’s diabetic condition with the addition of Bril’s method of establishing a severity of a patient’s neuropathy symptoms and step of establishing threshold levels of severity for the patient’s neuropathy symptoms to more accurately determine the severity of the patient’s diabetic condition, see page 244, section “Discussion”, paragraph 2 lines 1-4 of Bril.
The modified Schultheiss method discloses treating the extremity of the patient with the one or more acoustic shock wave treatments over several weeks to the patient and adjusting the energy density of the shock waves so that the treatment is not painful to the patient, see para. [0022] and [0104] of Warlick, establishing a threshold levels of severity for the patient’s neuropathy symptoms, see table 3 on page 243 of Bril. Therefore, it would have been an obvious matter of design choice to have modified the modified Schultheiss method to treat those patients with symptoms below a threshold 
The modified Schultheiss device discloses monitoring for a reduction in the severity of neuropathy symptoms to below the threshold level of severity (the established severity of the patient’s neuropathy symptoms, as taught Bril, is monitored before and after shock wave therapy, as taught by Warlick, see table 3 on page 243 of Bril and para. [0022] of Warlick), and further discloses that the acoustic shock wave treatments can be used with other therapies, such as chemical or drug therapies (see para. [0070] lines 11-15 of Warlick), but lacks a detailed description of near infrared light therapy being applied after acoustic shock waves involving treating the extremity with a near infrared light therapy.
However, in figure 2 Morries teaches the step of using near infrared light therapy to treat an extremity of a patient, the patient being treated having diabetic neuropathy symptoms, after a drug therapy (after giving the patient a dosage of ketamine, the user treats an extremity of the patient with near infrared light therapy, see para. [0042] lines 1-5, paras. [0159] and [0161]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Schultheiss method to include the step of using near infrared light therapy to treat an extremity of a patient as taught by Morries to improve nerve conduction and reduce neuropathy symptoms of the patient, see para. [0042] lines 12-14 of Morries.
.
.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Schultheiss et al., Warlick et al. Bril et al. and Morries et al. as applied to claim 25 above, and further in view of Wang et al. (2015/0283318 A1).
Regarding claim 27, the modified Schultheiss method discloses the step of monitoring the neuropathy symptoms after treatment (the patient’s neuropathy symptoms are measured after treatment and every two weeks thereafter, see para. [0022] lines 10-21, para. [0063] and tables 1-2 of Warlick), the step of monitoring the neuropathy symptoms is delayed 24 hours post chemotherapy infusion to allow a majority of chemo to dissipate out of the patient's system.
However, Wang teaches the step delaying treatment of a user until 24 hours post chemotherapy infusion (a circulating tumor cells, or CTC, removal treatment is delayed until a day after a patient undergoes chemotherapy treatment see para. [0105] lines 1-6). Therefore, it would have been an obvious matter of design choice to have modified the modified Schultheiss method with the additional step of waiting to effect treatment until 24 hours after a chemotherapy infusion as taught by Wang to allow the chemotherapy infusion to settle within the system of the patient.
The modified Schultheiss method discloses the step of monitoring the neuropathy symptoms after treatment, as taught by Warlick, and the step of delaying .
Response to Arguments
Applicant's arguments filed 08 November 2021 have been fully considered but they are not persuasive. 
On page 21 lines 1-10, applicant argues “Applicants amended claim 1 to clarify the treatment method is a combination of an acoustic shock wave treatment with near infrared light therapy. It is this combination of two distinctly different mechanisms that achieves superior healing as evidenced by figures 16A - 16D and figure 17. This combination disclosed in paragraph 00116 was a first time use of these two distinct treatments and most importantly, the inventor demonstrated in paragraph 00146 that near infrared light therapy was not successful alone, but only after initial acoustic shock wave treatments in high severity cases did the near infrared light therapy succeed. Heretofore, these patients simply were considered not treatable with near infrared light therapy. The inventor discovered a unique combination that is superior to either therapy taken separately. The prior art fails to teach or suggest this combination”.

On page 26 lines 3-8, applicant argues "With regard to claims 23 and 24, chemotherapy treatments have been a known cancer treatment that precludes the use of, or reduces the effectiveness of other drugs, or in this case, other treatments. As noted in claim 23, the severity is such that chemotherapy treatments are stopped. The invention reduces the diabetic neuropathy symptoms to allow the chemotherapy to be continued. This is not only not taught, but in some cases saves the cancer patient's life while achieving the desired successful acoustic and near infrared light therapy results".
However, the combination of Warlick in view of Morries disclose that a combination of shock wave therapy followed by near infrared light therapy is beneficial in treating patients with neuropathy symptoms, see para. [0022] and [0104] of Warlick and see para. [0159] of Morries. Ritsma further discloses that shockwave therapy is used to prevent “a possible interruption or premature stop of the chemotherapy program due to severe neuropathy”, see page 10 lines 15-30 of Ritsma. Since near infrared light therapy provides the benefits of to improving nerve conduction, see para. [0042] lines 12-14 of Morries, and further facilitates wound healing, promotes muscle repair, and nerve angiogenesis, see para. [0048] lines 5-6 of Morries, a therapist would know to supplement the shock wave therapy regime with near infrared light therapy, applied after the shock wave therapy, to further reduce the patient’s neuropathy symptoms so that the chemotherapy treatments are not interrupted or stopped. Therefore, the rejections of claims 23-24 as recited above are maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MORALES whose telephone number is (571)272-2555. The examiner can normally be reached M-T: 7:30a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALEXANDER MORALES/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785